Citation Nr: 0724369	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  00-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
scar, right knee, healed, due to operation on knee, which 
resulted from compound comminuted, complete fracture, right 
patella with impaired movement, currently rated as 30 percent 
disabling.

2.	Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound to Muscle Group XV, scar, and 
with deformity from loss of tissue with probable nerve 
involvement, left thigh due to wound, currently rated as 40 
percent disabling.

3.	Entitlement to an effective date earlier than August 25, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Esq. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1943 to June 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a joint motion for remand filed by the parties in 
December 2006 vacating a March 2006 Board decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
granted the joint motion and issued an Order incorporating 
the motion in December 2006.  This matter was originally on 
appeal from an April 2000 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's December 2006 Order, the Board must 
remand this case for compliance with The Veterans Claims 
Assistance Act of 2000 (VCAA).  According to the joint motion 
for remand that was incorporated by the Court's Order, the RO 
had not sent proper notice to the appellant that complied 
adequately with certain provisions of the law governing VA's 
duty to notify claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2006).  Specifically, VA 
must notify the veteran of its inability to obtain records 
from the Social Security Administration (SSA).  38 C.F.R. 
§ 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the appellant 
with an appropriate VCAA notice, VA's 
duties thereunder, and the delegation of 
responsibility between VA and the 
appellant in procuring the evidence 
relevant to his claim, including which 
portion of the information and evidence is 
to be provided by the appellant and which 
portion VA will attempt to obtain on 
behalf of the appellant as required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2006).  The 
VCAA notice should include notice to the 
claimant of VA's inability to obtain 
records from SSA.  The notice must include 
the identity of the records VA was unable 
to obtain; an explanation of the efforts 
VA made to obtain the records; a 
description of any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records VA 
was unable to obtain; and a notice that 
the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. 
§ 3.159(e).  The appellant should be 
afforded the appropriate period of time 
for response to the written notice and to 
development of hic claim as required by VA 
law.

2.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The purpose of this remand is to ensure that the evidentiary 
record is complete to the extent possible, to ensure that due 
process considerations are met, and to fulfill the mandates 
of the Court.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



